Citation Nr: 1341660	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include dysthymia and major depressive disorder (MDD).

2.  Entitlement to an effective date earlier than March 18, 2008 for the award of service connection for PTSD.

3.  Entitlement to higher initial ratings for PTSD, evaluated as 30 percent disabling for the time period prior to June 27, 2011 and 50 percent disabling thereafter.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to February 1982, from June 1991 to July 1991, and from February 2003 to December 2003.  The Veteran had additional inactive duty for training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), dated in July 2008, April 2009, and March 2011.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing between the Nashville, Tennessee, RO and the Board's Central Office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In December 2010, the Board combined the appellant's claims of entitlement to service connection for PTSD and depression under the collective definition of an acquired psychiatric disorder and subsequently granted the claim.  

A March 2011 RO rating decision assigned an initial 30 percent rating for PTSD effective March 18, 2011.  In June 2011, the Veteran submitted a notice of disagreement with respect to the initial rating and effective date of award assigned for PTSD.

The Veteran also submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the Board's failure to specifically address his claim for depression in the December 2010 decision.  The Court issued a May 2011 Order vacating, in part, the December 2010 Board decision and remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR). 

In October 2011, the Board remanded the appeal to the RO for additional development.  At that time, the claims on appeal included (1) entitlement to service connection for dysthymic disorder and major depression, (2) entitlement to service connection for migraine headaches, (3) entitlement to service connection for sinusitis, (4) entitlement to an initial rating greater than 30 percent for PTSD, and (5) entitlement to an effective date prior to March 18, 2008 for the award of service connection for PTSD.  Notably, the issues involving the initial rating and effective date of award assigned for PTSD were remanded for issuance of a Statement of the Case (SOC), in order to afford the Veteran an opportunity to perfect his appeal if he so desired.  See Manlincon v. West, 12 Vet. App. 238 (1999).

An August 2012 RO rating decision granted service connection for migraine headaches, allergic rhinitis and sinusitis, and assigned initial disability ratings and effective dates of awards.  This decision terminated the appeal as to these service connection issues.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In August 2012, the RO also issued an SOC on the issues of entitlement to an initial rating greater than 30 percent for PTSD and entitlement to an effective date prior to March 18, 2008 for the award of service connection for PTSD.  The Veteran perfected his appeal to the Board on these issues with the submission of a substantive appeal in August 2012. 

Additionally, a November 2012 RO rating decision awarded a 50 percent rating for PTSD effective June 27, 2011.

The Board has phrased the issues on appeal to reflect that a staged rating has been assigned for PTSD for different periods of time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In pursuing a higher initial rating for PTSD, the Veteran has alleged that his PTSD has rendered him unemployable, thus reasonably raising an issue of entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).  This issue, which is a component of the claim for a higher initial rating for PTSD, has been listed as a separate "claim" for administrative purposes only.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.)

A review of the Virtual VA electronic records storage system reflects additional documents which are not currently associated with the paper claims folder.  The RO has considered this evidence in its adjudications.

In March and April 2013, the Veteran's attorney submitted additional evidence in support of the claims on appeal with a waiver of RO review of this evidence in the first instance.

As addressed below, the Board awards service connection for all currently manifested psychiatric disorders as being indistinguishable from service-connected PTSD.  In evaluating the initial rating and effective date of award for PTSD and other service-connected acquired psychiatric disorders, the Board will use the term "PTSD" only for ease of reference purposes, although all diagnosed acquired psychiatric disorders are being evaluated. 



FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorders other than PTSD, including dysthymic disorder and MDD, are proximately due to service-connected PTSD.

2.  An unappealed August 1994 RO rating decision denied a claim of service connection for "PTMS."

3.  The Veteran next filed a service connection claim for PTSD and an acquired psychiatric disorder on March 18, 2008; VA did not receive any formal or informal written communication regarding a service connection claim for an acquired psychiatric disorder, to include PTSD, between August 1994 and March 18, 2008.

4.  For the entire appeal period, the Veteran's PTSD has more nearly resulted in occupational and social impairment with deficiencies in areas such as work, social relations, judgment and mood due to symptoms of depressed mood, poor energy, anxiety, nightmares, flashbacks, poor sleep, hypervigilance, hyperarousal, avoidance, irritability/anger, difficulty concentrating, estrangement from others, difficulties with stress management, and difficulties with interpersonal relationships which adversely affected his ability to perform in the workplace.

5.  For the entire appeal period, the Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia and MDD, have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for an effective date earlier than March 18, 2008 for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.303(c) (2013).

3.  The criteria for an initial rating 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, DC 9411 (2013).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Board awards service connection for all acquired psychiatric disorders other than PTSD.  As this aspect of the claim is fully favorable to the Veteran, any duty to notify or assist error has been rendered harmless and need not be discussed.

The Veteran has challenged the initial evaluation and effective date of award assigned for PTSD following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his PTSD and entitlement to an earlier effective date of award for service connection for PTSD.

The TDIU claim was raised during the appeal period as a component of the initial rating claim for PTSD.  As this issue is granted in full, any duty to notify or assist error has been rendered harmless and need not be discussed.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the claim were reviewed by both the RO and the Board in connection with the claims.  The RO has obtained medical and legal documents pertaining to an award of disability benefits by the Social Security Administration (SSA), and the Veteran has submitted a private psychologist opinion to support his claims.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein. 

With respect to this initial rating claim, VA provided the Veteran with VA examinations in March 2009 and October 2012.  The Board finds that these examination reports contain all findings necessary to decide the claim.  The Veteran has supplemented the record with a private psychologist opinion in May 2013 which has been supportive of awarding an initial rating of 70 percent as well as TDIU.  Since the May 2013 private psychologist examination, which contains all findings necessary in a VA examination with the exception of a GAF score, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible.  Thus, there is no duty to provide further medical examination on the initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the hearing in July 2010, the Veteran testified to multiple service connection issues, to include PTSD and depression.  The PTSD claim was subsequently granted, and the Veteran initiated appeals with the downstream issues of an initial rating and effective date of award.  The only issue remaining on appeal relevant to the issues at hand at the time of the July 2010 hearing involves service connection for an acquired psychiatric disorder other than PTSD, which is fully resolved in the Veteran's favor in this decision.  Thus, any potential errors in the conduct of the hearing in July 2010 are rendered harmless.

Overall, the Board finds that the evidence of record is sufficient to decide the claims on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Service connection for an acquired psychiatric disorder

The Veteran seeks to establish his entitlement to service connection for his variously diagnosed acquired psychiatric disorders other than PTSD.  He asserts that all of his psychiatric symptoms were caused and/or aggravated by service events and that the effects of separately diagnosed depression, anxiety and major depressive disorders cannot be differentiated from those of his service-connected PTSD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this issue may be briefly summarized.  The Veteran has reported multiple psychiatric stressors, to include a near-drowning experience as a child which left him with persistent fear of water, major depressive symptoms since being dislocated by a tornado in February 2008 and traumatic events which occurred in service.

As indicated above, the Veteran served on active duty from September 1981 to February 1982, from June 1991 to July 1991, and from February 2003 to December 2003.  His STRs for these periods of service reflect no lay or medical evidence of a chronic acquired psychiatric disorder. 

The private and VA outpatient treatment records first reflect the Veteran's report of anxiety in 1993.  He was diagnosed with anxiety with depression and panic attacks in 2004, and PTSD in 2006. 

A March 2008 VA clinician statement indicated that the Veteran was suffering from PTSD due to service-related events which left him with mild to moderate flashbacks and generalized anxiety as well as depressive symptoms.

A June 2008 private physician statement provided a diagnosis of PTSD, and noted treating the Veteran for symptoms of anxiety and depression in 2004-05.

A March 2009 VA clinician statement attributed the Veteran's PTSD and MDD as being secondary to his deployment in Iraq.

A March 2009 VA Compensation and Pension (C&P) examination report noted that the Veteran described a long-standing history of dysthymic symptoms which began prior to service, and that major depressive disorder had its onset after a tornado dislocation in February 2008.  The examiner opined that the Veteran did not indicate that military service was directly responsible for his depression, and that MDD may have been aggravated by service but there was no current evidence to support such a causal relationship.

An October 2012 VA C&P examiner provided opinion that the Veteran did not currently meet the criteria for a diagnosis of MDD, but that he did meet the criteria for diagnoses of dysthymic disorder and PTSD.  The examiner next commented that it was not possible to differentiate between symptoms attributable to dysthymic disorder and PTSD as follows:

PTSD and Dysthymic Disorder overlap, exacerbate and contribute to one another in complex and multifaceted ways.  Reexperiencing symptoms associated with the Veteran's combat service in SW Asia, avoidance of triggers/cues to such memories and feelings of hypervigilance and irritability/rage appear primarily associated with PTSD.  Symptoms of chronically depressed mood, feelings of hopelessness and worthlessness appear primarily related to Dysthymic Disorder.  PTSD can also impact mood, however, and the conditions share symptoms of insomnia/sleep disruption, low energy, reduced motivation, and problems with concentration and focus.  Full differentiation of symptoms between the conditions is not considered possible.

The VA examiner then went on to state that the level of occupational and social impairment due to PTSD and dysthymic disorder was not considered possible to differentiate without resorting to mere speculation.  However, the VA examiner also opined that it was less likely than not that the Veteran's dysthymia and major depression were etiologically related to active service.  It was noted that the Veteran reported that his dysthymia had been present prior to his Southwest Asia deployment, and that these symptoms were currently overlapping and interacting with his ongoing PTSD.

Additionally, a March 2013 private psychologist statement provided opinion that the Veteran's MDD is directly related to his PTSD, and that symptoms attributable to both diagnoses are inextricably intertwined.

Here, the record reflects that the Veteran has been diagnosed with PTSD, dysthymia and MDD during the appeal period.  The October 2012 VA examiner stated that the Veteran currently did not meet the criteria for MDD, but there is no dispute that the Veteran has met the criteria for an MDD diagnosis during the appeal period.  Thus, the Veteran will consider the Veteran to have a current MDD disability for VA rating purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim). 

The Board next notes that the March 2009 VA C&P examiner noted that the Veteran described a long-standing history of dysthymic symptoms which began prior to service, and that major depressive disorder which had its onset after a tornado dislocation in February 2008 may have been aggravated by service.  The October 2012 VA examiner also indicated that the Veteran's dysthymia symptoms were present prior to active duty.

As the Veteran's STRs contain no entrance examination which "noted" a pre-existing psychiatric disorder, the Veteran is presumed to have entered each separate period of active service in sound condition.  38 U.S.C.A. § 1111.  The Board further finds that the examiner statements of dysthymia existing prior to any period of active service do not constitute clear and unmistakable evidence that an acquired psychiatric disorder was present prior to any period of active duty service.  In this respect, the VA examiner did not precisely indicate when the dysthymic disorder had its onset and the lack of any lay or medical evidence in the STRs do not render it undebatable that the Veteran manifested a dysthymic disorder prior to any period of active service.

The Board next finds that the evidence is in relative equipoise as to whether the Veteran's dysthymic disorder and MDD are proximately due to service-connected PTSD.  The record includes opinion from a VA examiner in October 2012 and a private psychologist in March 2013 that the Veteran's symptoms due to dysthymia and MDD are closely intertwined with his PTSD.  A VA clinician in 2009 stated that the Veteran's MDD was secondary to his Iraq deployment.  The VA examiner in October 2012 found that there was no medically sound way to differentiate the level of occupational and social impairment due to PTSD and dysthymic disorder.  The private examiner stated that the Veteran's MDD was caused by PTSD.

In the February 2013 Supplemental SOC (SSOC), the RO conceded that the Veteran's psychiatric symptoms between service-connected PTSD and nonservice-connected dysthymic disorder overlapped to the extent that, for VA rating purposes, all psychiatric symptoms would be attributed to PTSD.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

Given the medical opinion that the Veteran's service-connected dysthymic disorder and MDD overlaps and interacts with his ongoing PTSD, the Board resolves reasonable doubt in favor of the Veteran by finding that his dysthymic disorder and MDD are proximately due to service-connected PTSD.  The claim for an acquired psychiatric disorder other than PTSD, including dysthymic disorder and MDD, is granted.

III.  Earlier effective date

The Veteran seeks to establish his entitlement to an effective date earlier than March 18, 2008 for the award of service connection for PTSD.  As held above, the Board has granted service connection for all diagnosed acquired psychiatric disorders.  

The method for determining the effective date of award of service connection is set forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  Generally, the applicable law indicates that, except as otherwise provided, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An exception is extended to claims filed within one year of the date of discharge or release from service wherein the effective date of such award is the day following the discharge from release.  38 U.S.C.A. § 5110(b)(1).

A claim that has been denied either by the Board or stems from an untimely appealed RO rating decision becomes final and may only be reopened with the presentation of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Upon reopening, the former disposition of the claim may be reviewed, but the effective date for benefits awarded after the successful reopening of a previously final disallowance of a claim is the later of the date of receipt of the application to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(a), 3.400(o)(2), 3.400(q)(1)(ii).  See Melton v. West, 13 Vet. App. 442 (2000).  In essence, when a claim to reopen is successful and benefits are awarded upon readjudication, the effective date is date of claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

There are two statutory exceptions to the finality rule.  First, a claimant may seek to establish that a decision never became final under 38 U.S.C.A. § 5108 and, second, a claimant may attack a final decision collaterally by establishing that the final decision is subject to revision based upon CUE pursuant to U.S.C.A. §§ 5109A (RO) and/or 7111 (Board).  See Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the claimant to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). 

Historically, the Veteran first raised a service connection claim for "PTMS" in December 1993.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in December 1993.  

By letter dated June 13, 1994, the RO requested the Veteran "to define the disability for which you are claiming PTMS."  The Veteran did not respond.  The evidence of record at that time included a 1993 reference to anxiety and several other disabilities, but did not reference "PTMS."

An August 1994 RO rating decision denied a claim of service connection for "PTMS."  In that decision, the RO noted that the Veteran did not respond to an RO request to clarify the disease or disability being claimed.  At that time, the RO reviewed the Veteran's STRs covering the time period from June 1991 to July 1991.

By letter dated August 23, 1994, the RO notified the Veteran of the August 1994 decision and his appellate rights, but he did not appeal this decision or submit new and material evidence within one year from the date of notice of decision.

The Veteran next filed a formal application for PTSD on March 18, 2008, and this date of application has been utilized by the RO as the effective date of award for PTSD.

The Board first notes that the Veteran's intent on filing a claim for "PTMS" in 1994 is unclear.  The RO was unsuccessful in obtaining clarification from the Veteran.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that a claimant has a duty to assist in the development of a claim, and cannot wait passively for VA assistance in circumstances where he/she may have information necessary to substantiate the claim).

In the context of one private treatment record reflecting anxiety, there is a possibility that the Veteran was seeking service connection for PTSD which may have been phrased as posttraumatic mental stress by the Veteran.  The "PTMS" claim became final as the Veteran did not initiate an appeal within one year of date of notification of the RO's August 1994 rating decision, see 38 C.F.R. § 20.302(a), or submit new and material evidence within one year of the date of notification requiring a readjudication of the claim.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

Following the August 1994 denial of "PTMS," the record next reflects that the Veteran filed a formal application for PTSD on March 18, 2008.  The Board can find no formal or informal written communications from the Veteran between August 1994 and March 18, 2008 which can reasonably be construed as demonstrating an intent to file a service connection claim for an acquired psychiatric disorder, to include PTSD.  In fact, there are no communications from the Veteran between August 1994 and March 18, 2008.

Thus, regardless of whether the March 18, 2008 PTSD application is considered an attempt to reopen a denial of "PTMS" in August 1994 or is considered a new claim, the result is the same under 38 U.S.C.A. § 5110(a).  As the claim was filed after the one year period of service, the effective date is either the date of filing of an original application or an application to reopen.

An exception to the finality rule exists under 38 C.F.R. § 3.156(c) which was revised effective October 6, 2006.  See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006).  These provisions provide as follows: 

(c) Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
      (i) Service records that are related to a claimed in- service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
      (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
      (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 
      (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.
      (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.
      (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

As mentioned above, the RO's August 1994 rating decision only reviewed the Veteran's STRs for his period of service from June to July 1991.  The record appears to reflect that the Veteran's STRs for his period of active service from September 1981 to February 1982 were associated with the record in September 2008.  Clearly, these records existed at the time of the August 1994 rating decision but had not been associated with the claims folder.  Thus, the applicability of 38 C.F.R. § 3.156(c) must be considered.

Even assuming, arguendo, that the Veteran's "PTMS" claim filed in 1994 referred to a psychiatric disability, the Board finds that the STRs covering the time period from September 1981 to February 1982 are not "relevant" to the service connection claim for PTSD and an acquired psychiatric disorder and, thus, the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case.

The term "relevant" evidence is defined as "such evidence as relates to, or bears directly upon, the point or fact in issue, and proves or has a tendency to prove the proposition alleged."  BLACK'S LAW DICTIONARY With Pronunciations, 1290-91 (6th Ed. 1990).

Here, the Veteran alleged that his PTSD began in 2004.  See VA Form 21-526 received March 2008.  He identified his PTSD stressors as occurring in 2003.  See VA Form 21-0781 (Statement in Support of Claim for Post Traumatic Stress Disorder (PTSD)).  A private clinician attributed the Veteran's PTSD to his experiences in the Iraq war.  See Private Clinician Letters dated March 2008 and June 2008.  VA clinicians have also attributed the Veteran's PTSD and MDD to his deployment in Iraq.  See VA physician statement dated May 2009.

Additionally, the Veteran has never referenced the onset or aggravation of a psychiatric disorder during his period of active service from September 1981 to February 1982, or that any event during this period of service may have caused or aggravated a psychiatric disorder.  Moreover, the STRs covering the time period from September 1981 to February 1982 do not contain any lay or medical evidence of psychiatric symptoms.

Overall, the STRs for the period of service from September 1981 to February 1982, when viewed in the context of the Veteran's allegations or "propositions alleged," bear no relevance to his PTSD and acquired psychiatric disorder claim.  

The Board is also cognizant of the fact that the Veteran believes that his PTSD and acquired psychiatric disorder began prior to the effective date of award assigned.  The Federal Circuit Court of Appeals has held that 38 U.S.C.A. § 5101(a) mandates that a claim must be filed for any type of benefit to accrue or be paid.  Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998).  VA is required to look to all communications from a claimant which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a).  At the minimum, however, an informal claim must identify the benefit sought and must be in writing.  Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999). 

The Board finds no statutory or regulatory language which supports an argument that VA has an affirmative duty to review his medical records, and raise a service connection claim sua sponte.  The mere presence of medical evidence showing treatment for a particular condition does not establish an intent on the part of a claimant to seek a claim of service connection.  Brannon v. West, 12 Vet. App. 32, 25 (1998); KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  VA must interpret submissions broadly, but is not required to conjure up issues not raised by a claimant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The regulatory exception allowing certain specified hospitalization and clinic records to be accepted as an informal claim for increase or to reopen only applies once a formal claim for compensation has been allowed or disallowed due to the fact that the disability was noncompensable in degree.  See 38 C.F.R. § 3.157(b). 

Therefore, an earlier effective date of award may not be assigned based upon application of 38 C.F.R. §§ 3.155 or 3.157.

Finally, the Board notes that the Veteran has not alleged that CUE occurred in the August 1994 rating decision.  Thus, an exception for an earlier effective date under 38 U.S.C.A. § 5109A also does not apply.

In sum, the Board finds that the proper effective date for the award of service connection for PTSD (and all acquired psychiatric disorders) is March 18, 2008 - the date the Veteran filed an original application for PTSD or, alternatively, the date the Veteran filed an application to reopen a prior final denial of "PTMS" in August 1994.  The claim must be denied.

IV.  Initial Rating PTSD

The Veteran claims his entitlement to higher initial ratings for his PTSD and acquired psychiatric disorders (hereinafter PTSD).  He also asserts that his PTSD has rendered him unable to obtain or maintain substantially gainful employment since March 2008.

As noted above, the RO's February 2013 SSOC adjudicated the initial rating for PTSD with consideration of all psychiatric symptoms, however diagnosed, pursuant to Mittleider.  Thus, as the RO has considered all psychiatric symptoms and impairments in its adjudication, there is no prejudice to the Veteran in the Board adjudicating the initial rating claim for PTSD which also includes all acquired psychiatric disorders as a result of the Board's decision above.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson, 12 Vet. App. at 126.  See AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

The facts of this issue may be briefly summarized.  The record contains conflicting assessments regarding the severity of the Veteran's PTSD symptomatology throughout the appeal period, which began in March 2008.

A June 2008 letter from a private clinician described treating the Veteran from 2005 to 2006 for symptoms of anxiety, depression, mild flashbacks, sad moods, hopelessness and sexual acting out.  He had struggled to keep a job and place to live, and worried about people not liking him.  The Veteran had undergone person-centered therapy combined with cognitive behavioral therapy to address his irrational thinking and flight of ideas, which proved to be difficult due to his intellectual disposition.  The Veteran's ability to generalize and transfer learned lessons to new situations was described as "somewhat limited."  He was assigned a GAF score of 55.

A February 2008 VA clinic record reflected the Veteran's request for a psychology appointment due to uncontrolled anxiety.  A depression screen in May 2008 suggested "moderate" depression.  A more extensive consultation in June 2008 included the Veteran's report of high anxiety secondary to extended flashbacks, middle night insomnia with concomitant hypnogogic/hypnopompic hallucinations, irritability, exaggerated startle response, sadness, anhedonia, severe depression, fatigue, hypervigilance and passive suicidal ideations.  The examiner found no evidence of psychotic processes, but observed that the Veteran had an unpleasant smell.  A December 2008 clinic record noted that the Veteran had made a conscious decision to "back away from society."

During a VA C&P examination in March 2009, the Veteran described the onset of crying spells and having no sense of purpose in February 2008, after a tornado forced him out of his work and living arrangements.  He described having no desire to arise from bed, being unable to tolerate large crowds, anhedonia, having a variable appetite, loss of libido, sleep impairment, suicidal thoughts, being unable to stay focused with "0 to none" concentration, and bathing and clothing every couple of days.  Mental status examination was significant for anxious mood, constricted affect, attention disturbance, and incorrect orientation for time of day.  The examiner assigned a GAF score of 55 which represented an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  The examiner noted that the Veteran's depression appeared more moderate than severe most of the time with some brief instances of increased severity.

Thereafter, the Veteran's VA clinic records reflect continued psychological treatment.  One of his treating VA clinicians, Dr. T.A., wrote a letter in May 2009 describing her regular treatment and medication management of the Veteran since July 2008.  The Veteran was described as suffering from bouts of depressed mood, poor energy, anxiety, nightmares, flashbacks, poor sleep, hypervigilance, hyperarousal, avoidance, irritability/anger and estrangement from others.  Dr. T.A. stated that the Veteran was unable to work due to issues with poor memory and concentration, difficulties with stress management, and difficulties with interpersonal relationships which adversely affected his ability to perform in the workplace.

The Veteran's subsequent VA clinic records reflect that, in October 2010, he had joined a local volunteer fire department.  His PTSD was described as mild as represented by a GAF score of 65.  He had a GAF of 60 in March 2011.  Private medical records reflect GAF scores of 68, 55 and 58 in September 2012.  The Veteran was described as cleaning houses on the side.  He was enjoying socializing while practicing for a musical production.  Nonetheless, the Veteran reported that "whenever calamity strikes him it ends up causing him to shut down and lock up."

An extensive March 2013 private psychologist report, which is based upon interview of the Veteran and review of the claims folder, provided opinion that the Veteran's PTSD and associated MDD have imposed upon him very severe occupational and social impairments with deficiencies in most areas, including work, family relations, judgment and mood due to symptoms such as nearly continuous depression, reexperiencing, avoidance and numbing, difficulty concentrating, hypervigilance, and difficulty in adapting to stressful circumstances.  This psychologist further opined that the Veteran has been unemployable due to PTSD since March 2008.

Additionally, the record includes an SSA file wherein the Veteran was deemed disabled due to affective/mood disorder and anxiety disorder effective July 2008.  This file includes several mental residual functional capacity assessments which vary from deeming the Veteran not significantly limited in many categories and markedly limited in some categories.  Dr. T.A. identified the Veteran as markedly limited in his ability to work in coordination with or proximity to others without being distracted, in his ability to complete a normal workday without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, and in his ability to interact appropriately with the general public.

On review of the record in its entirety, the Board finds that the most persuasive evidence regarding the overall severity of the Veteran's social and occupational impairment due to PTSD comes from the May 2009 opinion letter from Dr. T.A. and the March 2013 private psychologist report.  Here, Dr. T.A. has intimate knowledge of the Veteran's overall functioning due to being a treating physician of the Veteran since June 2008.  Additionally, the March 2013 private psychologist report reflects an extensive review of the evidence favorable and unfavorable to the claim.  The Board also observes that the clinic records showing potential improvement of PTSD symptoms in 2010 through 2012 must be viewed in the context of the Veteran being removed from the stresses of the workplace, and that the Veteran's exacerbations in times of stress appear to be severely disabling.

Overall, the Board finds that the Veteran's PTSD has more nearly resulted in occupational and social impairment with deficiencies in areas such as work, social relations, judgment and mood due to symptoms of depressed mood, poor energy, anxiety, nightmares, flashbacks, poor sleep, hypervigilance, hyperarousal, avoidance, irritability/anger, difficulty concentrating, estrangement from others, difficulties with stress management, and difficulties with interpersonal relationships which have adversely affected his ability to perform in the workplace.  Thus, the criteria for a 70 percent rating has been met for the entire appeal period.

The Board further finds that the Veteran has not met, or more nearly approximated, the criteria for a 100 percent rating under DC 9411 for any time during the appeal period.  In this respect, the Veteran has not shown any gross impairment of thought processes or communication, or persistent delusions or hallucinations.  He has described hypnogogic/hypnopompic hallucinations, but there have been no signs of psychosis.

The Veteran's mental status examinations in the clinical setting and during formal examinations have shown no significant speech abnormalities, and there been no reports of grossly inappropriate behavior by the Veteran or his treating physicians.

The Board further finds that the Veteran has not demonstrated being a persistent danger to others.  He has voiced suicidal thoughts throughout the appeal period but has denied intent.  He has voiced no harm thoughts to others.  There are no reported instances of unprovoked episodes of violence.

The Veteran was described on one occasion as having an unpleasant smell, and the Veteran has reported showering every couple of days.  Otherwise, the VA clinic records and formal examination reports describe the Veteran as demonstrating minimal hygiene.  The Veteran has memory and concentration difficulties, and one examination noted he was unaware of the correct time of the day.  Nonetheless, the extent of his memory impairment does not rise to the level of an inability to recall the names of close relatives, occupation or own name.  With the exception of not being aware of the correct time of day on one occasion, the Veteran has otherwise been repeatedly been described as fully oriented during his mental status examinations during formal examinations and clinic visits.

Again, the Board must also consider numerous assessments of the Veteran's overall psychological, social and occupational functioning during the appeal period as expressed in GAF scores.  The lowest GAF score of 55 represents less than total impairment of occupational and social functioning.  Additionally, the Veteran reports some capacity for social functioning by participating in a musical production, and volunteering with a fire department.

Taking into account all of these factors, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a 100 percent rating under DC 9411 for any time during the appeal period.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  The severity of the overall disability has been established by a 70 percent schedular for the entire appeal period.  To the extent that the Veteran argues entitlement to a 100 percent schedular rating under DC 9411, the Board places greater probative weight to the findings and opinions of the private and VA medical examiners who have greater expertise and training than the Veteran in evaluating the nature and severity of an acquired psychiatric disorder.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

V.  Extraschedular consideration

The Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings. 

As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 70 percent rating.  The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 100 percent schedular rating are not met.  In fact, the full criteria for a 70 percent rating are not met, but a 70 percent rating has been assigned using the approximating criteria of 38 C.F.R. § 4.7.  The issue of unemployability due to PTSD is addressed under the provisions of 38 C.F.R. § 4.16(a) below.  Thus, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

VI.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  As a result of the decision above which awards a 70 percent rating for PTSD for the entire appeal period, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

At the outset, the Board observes that information provided by the Veteran has been inaccurate and, at times, conflicting which must be resolved for purposes of resolving the TDIU issue.

In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in November 2011, the Veteran reported being unemployed from September 2007 to June 2008, and being employed at Holiday Inn from June to July 2008.  

In an application for SSA disability benefits, the Veteran described working at Old English Inn from January 2007 to February 2008.  He also reported working until July 2008 but he did not identify his employer.

At VA C&P examination in March 2009, the Veteran described working at Old English Inn in exchange for rent until February 2008, at which time a tornado struck Union University and he lost his accommodations when the university students were transferred to the Old English Inn.  Thereafter, he described working at Holiday Inn for a three month period followed by self-employment cleaning houses 1 to 2 times per month.

Thereafter, the Veteran's VA clinic records contain general references to occasional house cleaning jobs and handyman services.

As noted above, the Veteran's PTSD disability is productive of memory and concentration problems.  The Board is of the opinion that the inaccuracies provided by the Veteran are not intentional but a product of his memory and concentration impairment.  For example, the Veteran has reported working three months at Holiday Inn until as late as June or July 2008 while that employer reports that the Veteran worked for a 2 week period in April 2008.  The Veteran has no motive to report working for a longer time period, and his recollections are simply unintentionally faulty.

Based upon the credible information provided, the Board finds that the Veteran has not worked in substantially gainful employment at any time since the appeal period began in March 2008.  The record contains opinion from Dr. T.A. and the March 2013 private psychologist that the Veteran is unemployable due to his PTSD.  The private psychologist placed the onset of unemployability in March 2008, which is consistent with the Veteran's loss of employment at Old English Inn in February 2008 and his lack of substantially gainful employment thereafter.  The record also reflects that SSA has found the Veteran to be unemployable due to his service-connected psychiatric disorders since July 2008.  Given the above, the Board is persuaded that, for the entire appeal period, the Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected PTSD.  The claim of entitlement to TDIU, effective for the entire appeal period, is granted.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia and MDD, is granted.

The claim of entitlement to an effective date earlier than March 18, 2008 for the award of service connection for PTSD is denied.

A 70 percent initial rating for PTSD is granted.

The claim of entitlement to TDIU is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


